Title: From George Washington to Richard Henry Lee, 8 February 1785
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Mount Vernon Feby 8th 1785

Since my last I have had the honor to receive your favors of the 26th of December, & 16th of January.
I have now the pleasure to inform you, that, the Assemblies of Virginia & Maryland have enacted Laws for improving & extending the Navigation of Potomk of which the inclosed is a copy—They are exactly similar in both States. at the sametime, and at the joint & equal expence of the two Governments, the sum of 6666⅔ dollars are voted for opening, & keeping in repair, a road from the highest practicable navigation of this River, to that of the river Cheat, or Monongahela as Commissioners (who are appointed to Survey & lay out the same) shall judge most convenient, & benificial to the Western Settlers; and have concurred in an application to the State of Pensylvania for permission to open another road from Fort Cumberland to the Yohiogany; at the three forks or Turkey foot. A similar Bill to the one inclosed, is passed by our Assembly, respecting the Navigation of James River; & the Communication between it & the Waters of the Great Kanhawa. And the Executive is Authorized, by a resolve, to appoint Commissioners to examine, & report the most convenient course for a Canal between Elizabeth River & the Waters of Roanoke; with an estimate of the expence; and if the best communication should be f[oun]d to require the concurrence of the State of North Carolina thereto, to make application to the Legislature thereof, accordingly.
Towards the latter part of the year 1783, I was honored with a letter from the Countess of Huntingdon, briefly reciting her benevolent intention of spreading Christianity among the tribes of Indians, inhabiting our Western Territory; & expressing a desire that my advice & assistance might be afforded her, to carry this charitable design into execution. I wrote her Ladyship for answer that, it would by no means comport with the plan of retirement I had promised myself, to take an active or responsible part in this business; and that it was my belief, there would be no other way to effect her pious & benevolent

design, but by first reducing these people to a state of greater civilization; but that I would give every aid in my power consistent with that ease, & tranquillity  I meant to devote the remainder of my life [to,] to facilitate her views—Since this—I have been favored with other letters from her, & a few days ago, under cover from Sir James Jay I received the Papers herewith inclosed.
As the Plan contemplated by Lady Huntingdon, according to the outlines exhibited, is not only unexceptionable in its design and tendency, but has humanity & charity for its object—and may, as I conceive, be made subservient to valuable political purposes, I take the liberty of laying the matter before you, for your free & candid sentiments thereon. The communication I make of this matter to you, Sir, is in a private way; but you are at full liberty to communicate the Plan of Lady Huntingdon to the members individually, or officially to Congress, as the importance, & propriety of the measure may strike you.
My reasons for it are these, 1st I do not believe that any of the States to whom she has written (unless it may be New York) are in circumstances since their cession of territory, to comply with the requisition respecting emigration; for it has been privately hinted to me (& ought not to become a matter of public notariety) that notwithstanding the indefinite expressions of the address, respecting the numbers, or occupations of the emigrants (which was purposely omitted, to avoid giving alarms in England)—the former will be great, & the useful artizans among them, many. 2d because such emigration, if it should accomplish the object in view, besides the humane & charitable purposes which would thereby be answered, would be of immense political consequence: & even if this should not succeed to her Ladyships wishes, it must nevertheless be of considerable importance; from the increase of population by orderly & well disposed characters, who wd at once, form a barrier; & attempt the conversion of the Savages without any expence to the Union.
I see but one objection to a compact, unmixed, & powerful Settlement of this kind (if it should ever become so)—the weight of which you will judge of—it is (and her Ladyship seems to have been aware of it, and endeavors to guard against it) placing a people, in a body, upon our exterior, (contiguous

to Canada) who may bring with them strong prejudices against us, and our forms of Government; and equally strong attachments to the Country & constitution they leave; without the means, being detached & unmixed with Citizens of different sentiments, of having them eradicated.
Her Ladyship has spoken so sensibly, & feelingly on the religeous, & benevolent purposes of the plan, that no language of which I am possessed, can add ought, to enforce her observations: and no place, in my opinion, bids so fair to answer her views, as that spot in Hutchins’s Map Marked Miami Village, & Fort. From hence their is a communication to all parts by water; and at which, in my judgemt, there ought to be a Post.
Do not think it strange, my good Sir, that I send you the original papers from Lady Huntington. Many, mistakingly, think I am retired to ease, & that kind of tranquillity which would grow tiresome, for want of employment. but at no period of my life—not in the eight years I served the public, have I been obliged to write so much myself as I have done since my retirement. was this confined to friendly communications, & to my own business, it would be equally pleasing & trifling; but I have a thousand references of old matters with which I ought not to be troubled, but which nevertheless must receive some answer. These, with applications for certificates, copies of Papers, &ca &ca &ca deprive me of my usual, & necessary exercise—I have tried to get a Secretary, or Clerk to take the drudgery of this business off my hands, but hitherto in vain. That you might not wonder at my parting with original papers, upon an interesting subject, I thought it incumbent on me to assign the reason—but I pray you to be assured that I have no other motive for it.
Please to accept my thanks for the Pamphlet you sent me—and the resolutions respecting the temporary & permanent residence of Congress —If I might be permitted to hazard an opinion of the latter, I would say that, by the time your fœderal buildings on the banks of the Delaware; als in  the point of a triangle (when compared to the Shape, & extent of the Confed[erate]d States) are fit for the reception of Congress it will be found that they are very inconveniently placed, for the Seat of the Empire &c. will have to undergo a Second edition, in one more convenient. If the Union continues and this is not the case

I will agree to be placed amongst the false prophets, & suffer for evil predictions.
The letter which went undr cover of my former, & which arrived too late for the Marqs de la Fayette, I pray you to forward to him by the Packet. With great esteem & regard I have the honr to be Dr Sir Yr Most Hble & Obedt Servt

Go: Washington

